      Case 4:19-cv-00212-MW-MAF Document 100 Filed 02/21/20 Page 1 of 4




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

JAC’QUANN (ADMIRE)
HARVARD; J.H., a minor, by and
Through his parent and natural
Guardian, Valentine Robinson;
ANGEL MEDDLER; JUAN
ESPINOSA; JEROME BURGESS
(a/k/a SHAM’LA GOD ALLAH);
JAMES W. KENDRICK, JR.; and
JOHNNY HILL; on behalf of
Themselves and all others similarly
Situated,

            Plaintiffs,

vs.                                         CASE NO.: 4:19-cv-00212-MW-CAS

MARK INCH, in his official
Capacity as Secretary of the Florida
Department of Corrections, and
FLORIDA DEPARTMENT OF
CORRECTIONS, an Agency of the
State of Florida,

            Defendants.
                                       /

        NOTICE OF APPEAL OF DEFENDANTS MARK INCH AND
           THE FLORIDA DEPARTMENT OF CORRCTIONS

      Defendants, Mark Inch, in his official capacity as Secretary of the Florida

Department of Corrections, and the Florida Department of Corrections (“FDC”, or

together, “Defendants”), give notice that they appeal to the United States Court of

Appeals for the Eleventh Circuit from this Court’s Order entered on January 22,
     Case 4:19-cv-00212-MW-MAF Document 100 Filed 02/21/20 Page 2 of 4




2020, denying Defendants’ Motion for Entry of a Protective Order [Doc. 94], and

the related portions of the Court’s Order entered on March 9, 2020, granting

Plaintiffs’ Motion to Compel [Doc. 98] concerning highly confidential prison

security information sought in Plaintiffs’ First Requests for Production to Inch and

FDC (including the definitions used therein), Request Numbers 12-15, 22, 23, 34-

37, 46-49, 50, 51, 53, 54, 107-117, 135, 136, and Plaintiff Harvard’s First Set of

Interrogatories to Defendant FDC, Interrogatory No. 16.

      Defendants submit that the Eleventh Circuit should assume jurisdiction of

this appeal under 28 U.S.C. § 1291 and the collateral order doctrine. Defendants

are also filing a separate Petition for Writ of Mandamus with the Court of Appeals,

as an alternative basis for jurisdiction.

Dated: February 21, 2020                    Respectfully submitted,
                                            / s / Daniel J. Gerber
                                            DANIEL J. GERBER, ESQUIRE
                                            Florida Bar No. 0764957
                                            SAMANTHA C. DUKE, ESQUIRE
                                            Florida Bar No. 091403
                                            RUMBERGER, KIRK & CALDWELL
                                            Post Office Box 1873
                                            Orlando, Florida 32802-1873
                                            Telephone: (407) 872-7300
                                            Telecopier: (407) 841-2133
                                            Email: dgerber@rumberger.com
                                                     sduke@rumberger.com
                                            and
                                            NICOLE SMITH, ESQUIRE
                                            Florida Bar No. 0017056

                                              2
     Case 4:19-cv-00212-MW-MAF Document 100 Filed 02/21/20 Page 3 of 4




                                          RUMBERGER, KIRK & CALDWELL
                                          Post Office Box 10507
                                          Tallahassee, Florida 32302-2507
                                          Telephone: (850) 222-6550
                                          Telecopier: (850) 222-8783
                                          E-mail: nsmith@rumberger.com
                                          Attorneys for Defendants, Mark Inch and
                                          Florida Department of Corrections


                          CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on February 21, 2020, I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which will

send a notice of electronic filing to the following: Jennifer Morrissey Painter at

jennifer.painter@floridalegal.org;         Shalini        Goel           Agarwal              at

shalini.agarwal@splcenter.org; Sumayya Saleh at sumayya.saleh@splcenter.org;

Kelly    Jean   Knapp    at    Kelly.knapp@splcenter.org;        Lisa    S.        Graybill   at

lisa.graybill@splcenter.org;          Dante          Pasquale           Trevisani             at

dtrevisani@floridajusticeinstitute.org;         Laura       Anne              Ferro           at

lferro@floridajusticeinstitute.org;       Sam        Thypin-Bermeo            at       sthypin-

bermeo@floridajusticeinstitute.org; Andrea Costello at andrea@floridalegal.org;

Christopher M. Jones at Christopher@floridalegal.org; and Aimee Lim at

aimee.lim@floridalegal.org.

                                          / s / Daniel J. Gerber
                                          DANIEL J. GERBER, ESQUIRE
                                          Florida Bar No. 0764957

                                            3
       Case 4:19-cv-00212-MW-MAF Document 100 Filed 02/21/20 Page 4 of 4




                                    SAMANTHA C. DUKE, ESQUIRE
                                    Florida Bar No. 091403
                                    RUMBERGER, KIRK & CALDWELL
                                    Post Office Box 1873
                                    Orlando, Florida 32802-1873
                                    Telephone: (407) 872-7300
                                    Telecopier: (407) 841-2133
                                    Email: dgerber@rumberger.com
                                            sduke@rumberger.com
                                    and

                                    NICOLE SMITH, ESQUIRE
                                    Florida Bar No. 0017056
                                    RUMBERGER, KIRK & CALDWELL
                                    Post Office Box 10507
                                    Tallahassee, Florida 32302-2507
                                    Telephone: (850) 222-6550
                                    Telecopier: (850) 222-8783
                                    E-mail: nsmith@rumberger.com
                                    Attorneys for Defendants, Mark Inch and
                                    Florida Department of Corrections




                                      4
13195830.v1
